Citation Nr: 0612843	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for infiltrating ductal 
carcinoma of the right breast, claimed as chest cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and G. H.




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1969 to April 1971, with prior active service of 18 years, 7 
months, and 25 days.  During this period, the veteran had 3 
months of Vietnam service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2004, the RO denied the claim of entitlement to 
service connection for infiltrating ductal carcinoma of the 
right breast, claimed as chest cancer.  

In March 2006, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In March 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

The evidence of record does not contain competent medical 
evidence of a nexus, which tends to link the diagnosis of 
infiltrating ductal carcinoma of the right breast to the 
veteran's period of active service.  



CONCLUSION OF LAW

Infiltrating ductal carcinoma of the right breast, claimed as 
chest cancer was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303. 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in March 2004 complied with the specific notification 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to the claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for infiltrating ductal carcinoma of the right 
breast, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, non-VA medical 
treatment records, and VA examinations.  The veteran has not 
identified any additional evidence pertinent to the claim, 
which is not already of record, and there are no available 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he underwent surgery in January 
2004 at the VA Medical Center (VAMC) in Columbia for breast 
cancer, claimed as chest cancer.  He also maintains that the 
breast cancer is related to his period of active service.  It 
is his contention that he was exposed to Agent Orange during 
his period of active service and that the diagnosis of breast 
cancer is related to the Agent Orange exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The medical evidence of record shows that the 
veteran was diagnosed as having infiltrating ductal carcinoma 
of the right breast many years following his discharge from 
service.  Thus, presumptive service connection is not 
warranted for this chronic disease.

Presumptive service connection, however, can also be granted 
for certain diseases associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.307(a), 3.309(e).  When a 
veteran serves in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, it is 
presumed that he was exposed to herbicide agents.  See 
38 C.F.R. § 3.307 (a)(6)(iii) (2005).  Therefore, the veteran 
is presumed to have been exposed to Agent Orange.  
Infiltrating ductal carcinoma of the right breast, however, 
is not one of the diseases listed for presumptive service 
connection based on Agent Orange exposure.  During the March 
2006 Travel Board hearing, the veteran's representative 
argued that the condition fell within the listed soft tissues 
sarcomas.  The evidence is clear is stating that the veteran 
has a carcinoma and not a sarcoma.  Therefore, the 
representative's argument must fail.

The VA Surgery Attending Note, dated in January 2004, shows 
that the veteran was diagnosed with invasive ductal breast 
cancer and that A. W., MD planned to proceed with a modified 
radical mastectomy.  The Surgery Brief Operative Note shows 
that the veteran underwent a right modified radical 
mastectomy (MRM).  

Service medical records show complaints of various medical 
conditions.  There were no findings, however, of ductal 
carcinoma or any other type of cancer.  

The determinative issue is whether there is competent 
evidence of a nexus which tends to link the diagnosis of 
ductal carcinoma of the right breast to the veteran's period 
of active service.  

Post-service medical records show the diagnosis of 
infiltrating ductal carcinoma of the right breast many years 
after service.  A review of the evidence does not demonstrate 
that the diagnosis of ductal carcinoma of the right breast is 
related to the veteran's period of active service.  

Associated with the claims file are medical records from 
Bruce Hospital, dated in June 1976; medical treatment reports 
from Florence Diagnostic Associates, P.A., dated in September 
1976; medical treatment and hospital summary reports from the 
Columbia VA Medical Center (VAMC), to include records from 
Dorn Veterans Hospital, dated from May 1977 to January 2004, 
VA examination reports, dated in March 1982, May 1999, and 
December 1999; medical treatment reports from P. H. 
Greenberg, M.D.; medical treatment reports from C. E. Floyd, 
M.D.; medical treatment records from T. O. Robinson, M.D. at 
Great Lakes City Internal Medicine; medical treatment records 
from L.F. Young, M.D./JPB at Lake City Community and 
associated records from Lower Florence County Hospital.  The 
aforementioned records do not include evidence which tends to 
show that the diagnosis of infiltrating ductal carcinoma is 
related to the veteran's period of active service.  

In March 2004, the veteran was invited to submit evidence 
that would support the claim, and he was informed of what 
kind of evidence is required to support the claim.  To date, 
the veteran has not submitted the requisite medical evidence 
in support of the claim.  In the absence of competent medical 
evidence which tends to link the diagnosis of infiltrating 
ductal carcinoma of the right breast to the veteran's period 
of active service, the Board determines that entitlement to 
service connection is not warranted.  Thus, the claim must be 
denied.  

The Board considered the veteran's assertion that the 
diagnosis of infiltrating ductal carcinoma of the right 
breast is related to Agent Orange exposure during his period 
of active service.  The veteran, however, as a lay person, is 
not competent to offer a medical diagnosis or to assert 
medical causation.  Consequently, the veteran's assertion 
that infiltrating ductal carcinoma of the right breast is 
related to service lacks probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for infiltrating ductal 
carcinoma of the right breast, claimed as chest cancer is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


